      Case 2:20-cv-02203-GMN-EJY Document 11
                                          10 Filed 02/11/21 Page 1 of 3



 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10   LINDA ENGLISH, an individual;                          CASE NO: 2:20-cv-02203-GMN-EJY
11                   Plaintiff,
                                                              STIPULATION AND ORDER TO
12            vs.                                            EXTEND TIME FOR PLAINTIFF TO
                                                               RESPOND TO DEFENDANT’S
13   NEVADA STATE TREASURER, a Department of                      MOTION TO DISMISS
     the State of Nevada;                                            (First Request)
14
                     Defendant.
15

16          Trevor J. Hatfield, Esq., of the law firm of Hatfield & Associates, Ltd., on behalf of LINDA
17
     ENGLISH (“Plaintiff”), and Judy A. Prutzman, Esq., Deputy Attorney General, Nevada Office of
18
     the Attorney General, on behalf of NEVADA STATE TREASURER (“Defendant”) do hereby
19
     stipulate and agree to extend the time for Plaintiff to respond to Defendant’s Motion to Dismiss
20

21   [ECF #7], due on February 12, 2021, to February 26, 2021, and the time for Defendant to Reply to

22   Plaintiff’s Response.
                                                      28




23           This request is submitted pursuant to LR IA 6-1, 6-2, and LR II 7-1 and 26-4, and is the
24   parties’ first request for an extension of time for Plaintiff to respond to Defendant’s Motion to
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25
     Dismiss. Plaintiff’s counsel requests the extension to effect service of process on Defendant and to
26
     prepare a response to Defendant’s Motion to Dismiss.
27
     ///
28


                                                      1
      Case 2:20-cv-02203-GMN-EJY Document 11
                                          10 Filed 02/11/21 Page 2 of 3



 1          Accordingly, Plaintiff shall have until February 26, 2021 to provide a response to

 2   Defendant’s Motion to Dismiss [ECF #7].
 3
     Dated: February 11, 2021                           Dated: February 12, 2021
 4
     HATFIELD & ASSOCIATES, LTD.                        AARON D. FORD, Attorney General
 5
             /s/ Trevor J. Hatfield                             /s/ Judy A. Prutzman
 6   By:                                                By:             __________________
     Trevor J. Hatfield, Esq. (SBN 7373)                Judy A. Prutzman, Esq. (SBN 6078)
 7
     703 South Eighth Street                            Deputy Attorney General
 8   Las Vegas, Nevada 89101                            Cameron P. Vandenberg (SBN 4356)
     Tel.: (702) 388-4469                               Chief Deputy Attorney General
 9   Email: thatfield@hatfieldlawassociates.com         State of Nevada–Office of the Attorney General
     Attorney for Plaintiff                             5420 Kietzke Lane, Suite 202
10                                                      Reno, Nevada 89511
11                                                      Tel.: (775) 687-2113
                                                        Email: jprutzman@ag.nv.gov
12                                                      Email: cvandenberg@ag.nv.gov
                                                        Attorneys for Defendant Nevada State
13                                                      Treasurer
14

15

16
                                 IT IS SO ORDERED.
17
                                             11 day of February, 2021
                                 DATED this ____
18

19

20                               Gloria M. Navarro, District Judge
                                 United States District Court
21

22
                                                    28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                    2
     Case 2:20-cv-02203-GMN-EJY Document 11
                                         10 Filed 02/11/21 Page 3 of 3



 1                                           Certificate of Service

 2          I certify that on the 11th day of February, 2021 I electronically filed and served
 3
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
 4
     DEFENDANT’S MOTION TO DISMISS (First Request) with the Clerk of the Court using the
 5
     ECF system which served the parties hereto electronically.
 6
     Dated this 11th day of February, 2021                  HATFIELD & ASSOCIATES, LTD.
 7

 8                                                         By:   /s/ Freda P. Brazier
                                                           An employee of Hatfield & Associates, Ltd.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                                       28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                       3
